Exhibit 7

USWGO
QANON // DRAIN THE SWAMP

   

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 1 of 8
Exhibit 9

) USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009-00

   

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Case 1:13-cr-00435-TDS Document 181-10 Filed 07/22/19 Paae 1 of 7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane ? of 8
JBRIAN HILL (174926) [DOB: 6/26/1990]

Close Print

 

 

 

 

 

. . DIAGNOSIS
AxisiOrder = {Axis 3/1 Diagnosis (42.6) Obseasive-compuisive disorder, unspecified
Axis/Ordor = [Axis 3/2 Diagnosis (F840) Autistic disonter
Axis/Ordar —— [Axis 3/3 Diagnosis (F29) Unspecified psychosis not due to a substance or known physiological condition
Axis/Order = [Axis 3/4 Diagnests (F41.1) Generalized anxiety disorder

 

WHODAS 20 Generaf Disability

 

‘Assessment Date

General Raw Score

General Average Sccre

 

 

Score description

Raw Scare

Average Score

 

Cosnition

 

Mobility

 

|Seif-cara

 

Getting along

 

 

[Life activities

 

 

|Participation

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document181-10 Filed 07/22/19 Pace 2 of 7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 32 of 8
After document loads, press CTRL+P to print -— Then hit the "X’ in the corner to close. Page 1 of 5

@)

 

Piedmont Community Services

  

 

13 MOSS ST SOUTH

MARTINSVILLE, VA 24112
Client Name: BRIAN HILL ‘ SSN/Acct # 591960319 / 174626
Address: 310 FOREST ST APT 2 MARTINSVILLE VA 24112- — Date/Time: 10/24/2016 9:64 AM to 10:23

4939 AM

Insurance: Employee Name: CONRAD DAUR / MD
Dlagnosis: Visit TypeiCPT Med Note [Jall] / Nonbill
DOB 8/26/1990 ;
Notes: Non-Face-to-Face Sarvico

 

HISTORY

Chief Complaint: Notes:

"guy in hodia threatened to kill my mother if | didn't do what he sald" "meltdown" He was arrested for walking down
the street naked and charged with a probation violation.

History of Present fliness (HPI): Notes:

focal js mental, quality he agreed to zyprexa and zoloft. severity moderate, duration 1st admit 2013 ONLY, time of tx
start here 2013, context Jail inmate. associated he was convicted for child por and is on sex registry. He believes ho
was convicted unfalrly by a conspiracy of the court officials, He believes Critical documents proving his Innocence
were deliberately destroyed. Modify Is tx accepted, ills see med hx.

Past Medical f Family Medical ¢ Social Hx: .

LEGAL HX: He would only discuss the child pron and probation violation convictions,

PSYCH HX: He tried suicide, but no family hx, he denied wanting to harm self or others the past month. He denied
any SUD of tobacco, Hx autism, OCD, GAD

MEDICAL HX: Diabetes, [BS, Eczema, op only wisdom teeth, no fx hx, hypoglycemic selzures, hx concussions during
seizures,

FAMILY HX: 0 kids, 1/2 sisters=2, O brothers, mom living, dad hx unknown no hx of Inpatient , SUD, jail. Hx
Hypertension, ulcerative colltis,

SOCIAL HX: bom Orlando FL, ralsed:.NC, some HS, single, no church, on disabifity, lives alona with caretaker’s help.

Review of Symptons (ROS)
Constitutional: Notes:
sleeping ok

Eyes: Notes:
sea ok

Ears, Nose, Mouth, Throat: Notes:
hear ck

Cardiovascular: Notes:
no chest pain

 

 

https:/Avww1_.cbh2.crediblebh.com/visit/clientvisit_printout_multi.asp?clientvisit_id=2535116... 6/27/2019

 

Case 1:13-cr-00435-TDS Document181-10 Filed 07/22/19 Pade 3.of 7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 4of8
After document loads, press CTRL+P to print —‘Then hit the "X' in the comer to close. Page 2 of 5

Respiratory: Notes:
breathing ok

Musculoskeletal: Notes:
no LBP

integumentary (skin and/or breast): Notea:
no tattoos

Neurological: Notes:
selzure hx and diabetic foot neuropathy

Endocrine: Notes:
diabetes

Hematologie/Lymphatie: Notes:
fo nodes

Allergie/immunologtc: Notes:
allergy see list

Genitourinary: Notes:
bladder frequency

Gastrolntestinal: Notes:
GERD SX, episodic diarthea

EXAM
Constitutional Vital Signs:

Musculoskeletal
Muscle strength and tone; Notes
ok

Galt and station: Notes
ok

 

 

htips://www1.cbh2.crediblebh.com/visit/clientvisit_printout_multi.asp?clientvisit_id=2535116... 6/27/2019

 

Case 1:13-cr-00435-TDS Document181-10 Filed 07/22/19 Pace 4 of7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 5 of 8
After document loads, press CTRL+P to print -~ Then hit the "X’ in the comer to close. Page 3 of 5

Behavior

Appearance: Well-groomed

Activity: Normal

Attitude: Cooperative

Articulation (Speech): Normal Rate, Rhythm, Volume
Sensorlum

Gonsclousness: Alart

Orientation: Full

Memory: Intact

Attentlon/Concentration: Adequate

Emotion

Affect: Comfortable and Reactive

Mood: Euthymic

Congruency: Congruent

Suicidal ideation: None

Homicidal Ideation: None

Thought

Thought Prosess: Gosl-directed

Thought Content: Delusional

Intelligence: Average

(based upen fund of knowledge, comprehension, and vocabulary)
insight: Full

Judgement: Intact

Perception: Normal

Impression

Brief summary of present status of case: Notes
alms=0-

DIAGNOSES

Current Diagnoses:
Effective Date : 10/24/2018 ,
1 (F42.9) Obsessive-compulsive disorder, unspecified
Diagnosed By : Diagnosed Date : “
Onset Date : Previous Onset Date: -
Onset Prior to Admission:
R/O: No
Notes:
Date Updated: 03/21/2017
SNOWED: -

2 (F840) Autistic disorder
Diagnosed By : Diagnosed Date :
Onset Date : Previous Onset Date :
Onset Prior to Admission:
RIO: No
Notes: \
Date Updated: 03/02/2016
SNOMED: -

3 (F29) Unspecified psychosis nat due fo a substance or known physiological condition
Diagnosed By: Diagnosed Date :
Onset Date : Previous Onset Date :
Onset Prior to Admission:
RIO: No
Notes:

 

 

https://www1.cbh2.crediblebh.comy/visit/clientvisit_printout_multi.asp?clientvisit_id=2535116... 6/27/2019

 

Case 1:13-cr-00435-TDS Document 181-10 Filed 07/22/19 Paae 5 of 7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 6 of 8
After document loads, press CTRL+P to print --- Then hit the "X" in the corner to close. Page 4 of 5

Date Updated: 10/24/2018
SNOMED: -

4 (F41.1) Generalized-anxiety disorder
Dlagnosed By : Diagnosed Date :
Onset Date: Previous Cnset Date :
Onset Prior to Admission:

R/O: No

Notes: BRITTLE DIABETES
Date Updated: 10/24/2018
SNOMED: -

WHODAS 2.0 General Disability Assessment Date:
Raw Score: Avg Score:
Cognition:
Mobllity:
’ Self-care:
Getting along:
Life.activities:
Participation:
Psych Diagnoses & Status ‘
Diagnosis: ail
Status: Stable
Medical Diagnoses & Status
COLUMBIA ASSESSNIENT

1) Wished to be Dead:
Have you wished you were dead or wished you could go to sleep and not wake up?: No

2) Suicidal Thoughts:
Have you actually had any thoughts of Killing yourself?: No

6) Suicidal Behavior Question:
Have you ever done anything, started to do anything, or prepared to do anything to end your life?: Yes

' Was this within the past three months? (please explain): No
SUNIMARY
Service Modality: Non-Face-to-Face Service

Current Medications:
Medication:Insulin aspart U-100 160 unitimt Subcutaneous solution
Start Date:10/24/2018.

Dosage:
Frequency:

Medleation:olanzapine 2.5 mg tablet
Start Date:10/2472018
Sig:Take 1 Caplet By Oral Route 1 time at bedtime for mood swings

Medieation:sertraline 50 mg tablet
Start Date:10/24/2018 ;
Sig:Take 1 Caplet By Oral Route 1 time after breakfast for anxisty

Plan
Medication Changes: .

NextAppointment: Date
pm

EIM Level: 5

E/M Score: 5

 

 

 

https:/Awww1.cbh2.crediblebh.com/visit/clientvisit_printout_multi.asp?clientvisit_id=2535116... 6/27/2019

 

Case 1:13-cr-00435-TDS Document181-10 Filed 07/22/19 Paae 6 of 7
Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 7 of 8
After document loads, press CTRL+P to print -~ Then hit the 'X' in the comer to close, Page 5 of S

Employee.Signature

win, Jt)
40/2448 2-51 PM
CONRAD DAUM - MD

Supervisors Signature!
Approved by CDAUM on 10/24/18)
CONRAD DAUM, MD, MD

  

 

 

 

 

https:/Awww1.cbh2.crediblebh.com/visit/clientvisit_printout_multi.asp?olientvisit_id=2535116... 6/27/2019

 

Case 1:13-cr-00435-TDS Document 181-10 Filed 07/22/19 Paae 7 of 7

Case 1:123-cr-00435-TDS Document 221-8 Filed 11/20/19 Pane 8 of 8
